                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

FOSTER W. ALEXANDER,         )                        Civil Action No. 7:19-cv-00076
     Plaintiff,              )
                             )
v.                           )                        MEMORANDUM OPINION
                             )
CORRECTION OFFICER BLACKMAN, )                        By: Norman K. Moon
    Defendant.               )                        Senior United States District Judge

       Foster W. Alexander, a Virginia inmate proceeding pro se, filed this action pursuant to 42

U.S.C. § 1983. In it, he names a single defendant, Correction Officer Blackman. Alexander’s

claims arise from an incident on October 9, 2018, in which he alleges that Blackman would not

transport him for his scheduled dental appointment because Alexander refused to remove his

thermal top when Blackman ordered him to do so.

       Pending before me is Blackman’s motion to dismiss (Dkt. No. 21), to which Alexander

has responded (Dkt. No. 24). Alexander also has submitted his dental records (Dkt. No. 27),

which I have considered. For the reasons set forth below, I will grant the motion to dismiss.

                                         I. BACKGROUND

       Alexander’s complaint alleges that on October 9, 2018, he was scheduled for a dental

appointment for a “dental issue.” (Compl. 7, Dkt. No. 1.) He also makes a general reference to

the fact that a “dental examination every six months will help detect tooth and gum problem[s].”

(Compl. 7.) In his attached grievances, Alexander elaborates that he had two cavities that were

to be treated at his appointment. (Dkt. No. 1-1, at 1.)

       Alexander alleges that, while preparing a group of prisoners for transport, defendant

Blackman made a “personal decision” to tell Alexander and the others to remove their state-

issued thermal tops. When Alexander refused, Blackman would not transport him to his
appointment. (Compl. 4.) Apparently, Blackman believed that the thermal tops were not state-

issued, when in fact they were. Alexander claims that, as a result of Blackman’s actions, he was

“not allowed to have [his] dental issue addressed by” a dental hygienist at his scheduled

appointment on that day. (Compl. 4.) Alexander provides documents showing that, as a result of

the grievance process, Blackman was later told that he was wrong. That is, Blackman was

advised that the thermals were approved state-issued attire and that offenders were permitted to

wear thermal underwear in the fall and winter, including when being transported to outside

dental appointments. (Compl. 6; see also Dkt. No. 1-1 at 8 (finding Alexander’s grievance

“founded”).)

       Alexander states that he had been having “pain and suffering” for five months before the

appointment and that he had continued “pain and suffering” afterward due to Blackman’s

actions. He does not provide any additional detail on the nature of his pain. Alexander claims

that Blackman’s conduct violated his Eighth and Fourteenth Amendment Rights and constituted

“cruel and unusual punishment.” (Compl. 4.) He seeks $600,000 for his pain and suffering.

       In opposing the motion to dismiss, Alexander adds additional detail to his complaint and

also has submitted his dental records (Dkt. No. 27). Generally, allegations that do not appear in

the complaint cannot be considered as part of the complaint on a motion to dismiss. See S. Walk

at Broadlands Homeowner’s Ass’n v. Openband at Broadlands, LLC, 713 F.3d 175, 184–85 (4th

Cir. 2013) (“It is well-established that parties cannot amend their complaints through briefing or

oral advocacy.”) However, even if I were to construe Alexander’s opposition and dental records

as being part of his complaint, he still fails to state a constitutional claim against Blackman.




                                                  2
                                     II. ANALYSIS

A. Motion to Dismiss

       A motion to dismiss under Rule 12(b)(6) tests the complaint’s legal and factual

sufficiency. See Ashcroft v. Iqbal, 556 U.S. 662, 677–80 (2009); Bell Atl. Corp. v. Twombly, 550

U.S. 544, 554–63 (2007); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). To

withstand a Rule 12(b)(6) motion, a pleading must “contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678. In considering

the motion, the court must construe the facts and reasonable inferences “in the light most

favorable to the nonmoving party.” Massey v. Ojaniit, 759 F.3d 343, 347 (4th Cir. 2014). A

court need not accept as true a complaint’s legal conclusions, “unwarranted inferences,

unreasonable conclusions, or arguments.” Giarratano, 521 F.3d at 302. Pro se complaints are

afforded a liberal construction. Laber v. Harvey, 438 F.3d 404, 413 n.3 (4th Cir. 2006).

B. Eighth Amendment

       “It is beyond debate that a prison official’s deliberate indifference to an inmate’s serious

medical needs constitutes cruel and unusual punishment under the Eighth Amendment.” Gordon

v. Schilling, 937 F.3d 348, 356 (4th Cir. 2019). To demonstrate deliberate indifference, an

inmate must show that (1) he has a medical condition that has been “diagnosed by a physician as

mandating treatment or is so obvious that even a lay person would easily recognize the necessity

for a doctor’s attention” and (2) the defendant “had actual knowledge of the plaintiff’s serious

medical needs and the related risks, but nevertheless disregarded them.” Id. at 356–57; Estelle v.

Gamble, 429 U.S. 97, 105 (1976). The first component is an objective inquiry and the second is

subjective. Heyer v. U.S. Bureau of Prisons, 849 F.3d 202, 209–10 (4th Cir. 2017).




                                                  3
         Blackman contends that the complaint fails to state a claim for which relief can be

granted, and I agree. First of all, it is not entirely clear that Alexander has adequately alleged a

serious medical need or condition. Blackman argues that the complaint is not even clear whether

the dentist appointment was simply for preventative care, but Alexander states in the documents

attached to his complaint that the appointment was to fill two cavities. (Dkt. No. 1-1 at 1.) The

Fourth Circuit has agreed with the Second Circuit that “a ‘tooth cavity is a degenerative

condition, and if it is left untreated indefinitely, it is likely to produce agony and to require more

invasive and painful treatments, such as root canal therapy or extraction,’ and ‘presents a serious

medical need.’” Formica v. Aylor, 739 F. App’x 745, 756 (4th Cir. 2018) (quoting Harrison v.

Barkley, 219 F.3d 132, 137 (2d Cir. 2000)).

         Here, Alexander’s cavities were not left untreated indefinitely.1 His opposition to the

motion to dismiss (and related exhibits) state that he was seen by a dentist on December 18,

2018, approximately two months after Blackman refused to transport him. According to

Alexander, he had cavities filled that day. (Opp’n to Mot. Dismiss 7, Dkt. No. 24.) Thus, it

appears that Blackman’s conduct resulted in a two-month delay of Alexander’s treatment, and

not the denial of treatment altogether.

         The Fourth Circuit has explained the standard to be applied where treatment has been

delayed, as opposed to denied:

                  Where a deliberate indifference claim is predicated on a delay
                  in medical care, we have ruled that there is no Eighth Amendment

         1
           As noted, Alexander has submitted additional information and allegations about subsequent events in his
opposition and in his dental records, docketed as “additional evidence.” (Dkt. No. 27.) Those records indicate that,
when he was evaluated in December 2017, a dentist had indicated that Alexander was a “Class 2” of four possible
classes. The description for Class 1 inmates is “Minor/No Treatment Necessary,” Class 2 means “Moderate
Treatment Necessary,” Class 3 means “Extensive Treatment Necessary,” and Class 4 means “Emergency Treatment
Necessary.” (Dkt. No. 24-1 at 1.) The records also indicate that Alexander had no complaints at that time. The
records do not specifically state that any October appointment was to fill cavities, although apparently cavities were
filled when Alexander went to the dentist two months later, in December 2018.

                                                          4
                  violation unless “the delay results in some substantial harm to the
                  patient,” such as a “marked” exacerbation of the prisoner’s medical
                  condition or “frequent complaints of severe pain.” See Webb v.
                  Hamidullah, 281 F. App’x 159, 166-67 (4th Cir. 2008) (emphasis
                  added); see also Sharpe v. S.C. Dep’t of Corr., 621 F. App’x 732,
                  734 (4th Cir. 2015) (“A delay in treatment may constitute
                  deliberate indifference if the delay exacerbated the injury or
                  unnecessarily prolonged an inmate’s pain.” (internal quotation
                  marks omitted)). Notably, as unpublished opinions, our Webb and
                  Sharpe decisions do not constitute binding precedent. They are
                  consistent, however, with the precedent of other courts of appeals.

Formica, 739 F. App’x at 755 (citations omitted).

         Alexander’s complaint makes some allegations of continued pain, but he does not allege

facts sufficient to conclude that the two-month delay in treatment resulted in some “substantial

harm” to him or “frequent complaints of severe pain.” Cf. id. In light of this, it is unclear

whether he has plausibly alleged an objectively serious medical need for Eighth Amendment

purposes.2

         Even assuming he could establish the first prong of an Eighth Amendment claim, though,

Alexander has not alleged facts sufficient to establish the second, subjective inquiry. To

establish deliberate indifference, a plaintiff must present facts to demonstrate that the defendant

had actual knowledge of an objectively serious medical need and disregarded that need. Farmer

v. Brennan, 511 U.S. 825, 837 (1994); see also Rish v. Johnson, 131 F.3d 1092, 1096 (4th Cir.

1997).

         Alexander’s complaint does not allege facts to show that Blackman knew he had a

serious medical need. From the allegations in the complaint, at most, Blackman knew that

Alexander was going to be seen by an outside dentist. Plaintiff does not allege any facts in his



         2
            Alexander’s opposition offers his opinion that he has since lost teeth and he claims that is attributable to
the delay caused by Blackman. He offers no medical opinion that the two-month delay in filling those cavities
resulted in the loss of teeth, or even that those teeth are the same teeth for which cavities were ordered.

                                                            5
complaint to show that Blackman had knowledge of any specific dental problem that Alexander

had, or that Alexander was in any pain. In his opposition, Alexander includes a conclusory

statement that Blackman “was fully aware of [his] tooth pain,” (Dkt. No. 24 at 5), but he does not

allege facts to show how Blackman would have known that Alexander had cavities or was in

pain. For example, he nowhere alleges that he told Blackman that he was in pain, that he and

Blackman ever had a conversation about his teeth or any pain, or that Blackman could have

known, merely from observing Alexander, that he was experiencing tooth-related pain.

         In any event, even if Blackman had some general knowledge of Alexander’s pain, the

allegations do not support a plausible claim that Blackman’s refusal to transport Alexander was

the result of deliberate indifference. The complaint and attached grievances make plain that

Blackman believed that prisoners could not wear thermals while being transported, because he

thought that they were not “state-issued attire.” It turns out Blackman was incorrect about that,

which is why Alexander’s grievance on the matter was determined to be “founded.” But that is

the type of mere negligence that does not rise to the level of a constitutional violation, see

Estelle, 429 U.S. at 106. To qualify as deliberate indifference, the prison official’s conduct must

be so grossly incompetent, inadequate, or excessive as to shock the conscience or to be

intolerable to fundamental fairness. Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990),

overruled in part on other grounds by Farmer, 511 U.S. at 837. The conduct alleged here

simply does not satisfy that standard.3




         3
           It is also worth noting that Blackman did not simply refuse to take Alexander to his dental appointment;
he refused only because Alexander failed to remove his top as ordered. Indeed, Alexander admits that the other
offenders present all complied with that directive and were transported. (Opp’n to Mot. Dismiss 9, Dkt. No. 24.)
Alexander should not have been required to remove his thermal top, but had he done so, he would have been
transported. Thus, at least some of the responsibility for not being taken to his appointment that day lies with him
and his decision to refuse to remove his thermal top.

                                                          6
       Because Alexander has not alleged facts to support a finding of deliberate indifference by

Blackman, I will dismiss the Eighth Amendment claim.

C. Equal Protection Claim

       Alexander’s complaint also appears to assert an equal protection claim under the

Fourteenth Amendment. To prove an equal protection claim, a litigant “must first demonstrate

that he has been treated differently from others with whom he is similarly situated” and then

“that the unequal treatment was the result of intentional or purposeful discrimination.” Veney v.

Wyche, 293 F.3d 726, 730 (4th Cir.2002) (quoting Morrison v. Garraghty, 239 F.3d 648, 654

(4th Cir.2001)). Two groups of persons are “similarly situated” only if they “are similar in all

aspects relevant to” the challenged treatment. See Van Der Linde Housing, Inc. v. Rivanna Solid

Waste Auth., 507 F.3d 290, 293 (4th Cir. 2007). Alexander does not allege, and cannot

demonstrate, that in all respects relevant to being denied transport by Blackman, he is similarly

situated to other prisoners.

       First of all, Alexander has admitted that he was initially treated similarly to the other

inmates being transported that day—Blackman asked all of them to remove their thermal tops

and all of them complied except Alexander. (Opp’n to Mot. Dismiss 9.) Thus, Alexander was

the only inmate who refused and the only inmate that Blackman refused to transport. At that

point, he and the other inmates were not similarly situated because Alexander was the only one

who had insisted on wearing his thermal top.

       For like reason, Alexander’s allegations in his grievance documents that other prisoners

on other days were permitted to be transported while wearing their thermals do not give rise to

an equal protection violation. (See Dkt. No. 1-1 at 5–6.) According to Alexander’s allegations,

Blackman mistakenly believed—at the time he transported Alexander—that prisoners could not



                                                 7
wear thermals on transport. Blackman was later advised he was incorrect. Alexander has not

alleged that Blackman himself, at any point between the time Alexander he was denied transport

and Blackman’s mistaken impression was corrected, permitted other prisoners to be transported

wearing their thermals. Prisoners transported by another officer were not similarly situated.

       Viewed differently, if other officers allowed offenders to wear thermals, the difference in

treatment was the result of Blackman’s mistake, not intentional conduct, as required to state an

equal protection violation. See Veney, 293 F.3d at 730. Accordingly, not only has Alexander

failed to identify any similarly situated person treated differently, but any differential treatment

that did occurred was not intentional so as to satisfy that element of an equal protection claim.

       For these reasons, Alexander’s Fourteenth Amendment equal protection claim will be

dismissed.

                                          III. CONCLUSION

       For the foregoing reasons, defendant’s motion to dismiss will be granted, and

Alexander’s complaint will be dismissed. An appropriate order will be entered.


       ENTER: This 14th
                   ___day of February, 2020.




                                                  8
